H. Brown, J.,
dissenting. I believe that R.C. 4117.14(1) is constitutional because it falls within the grant of constitutional authority provided in Section 34, Article II of the Ohio Constitution. The analysis of this issue contained in Section 1(C) of the dissenting opinion by Justice Douglas is complete, well-reasoned and persuasive. Since the Ohio Constitution itself authorizes the legislation in question, this should be the end of our inquiry. I would uphold the constitutionality of R.C. 4117.14(1).